DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2–13 and 15–19 are objected to because of the following informalities:
Each of dependent claims 2–11, 13, and 15–19 are presented in block format, without any separate sections in the body of the claim. The claims should be amended to separate major sections of the claim indicated by semi-colons. See 37 C.F.R. 1.75(i).
The language of “to turn” on line 4 of claims 2 and 15 is grammatically incorrect. Something like “by turning it” may be suitable replacement language.
Assuming that the Office’s understanding is correct, claims 4 and 17, lines 4–5, should be amended to recite “a corresponding one of the movable guide rails.”
Claim 11, line 3, should be amended to recite “drives.”
“A central axis of the wok” in claims 12 and 20 already has antecedent basis from claim 1, and should employ the definite article.
“A cooking working position” in claim 13 (ln. 3) already has antecedent basis from claim 12, and should employ the definite article.
Claim 13, line 6, should be amended to recite “the cooking operation.”




Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5, 9–16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. 2016/0106259) in view of Li (CN 201055262 Y).
Claim 1: Xu discloses a wok (11), a wok heating device (5, 12), a wok rotating device (2), and a wok working position controlling device (3);
the wok heating device is adapted for heating the wok (see para. 37);
the wok rotating device is connected with the wok and adapted for controlling the wok to rotate around a central axis of the wok (see para. 40, and fig. 3 which clearly depicts a central axis);
the wok working position controlling device is adapted for controlling the wok to turn to reach a corresponding working position for corresponding operation (para. 38, “corresponding working positions”);
the wok heating device, the wok rotating device, and the wok working position controlling device are connected with a main control device (10) of the cooking machine so as to receive a control command sent by the main control device according to a preset recipe program (para. 35, “preset recipe program,” “control command”), and respectively perform heating, rotating, turning and moving operations on the wok according to the control command (evident from at least para. 35).
Xu does not disclose a wok moving control device adapted for controlling the wok working position controlling device to move directionally in the cooking machine.
However, Li discloses a similar apparatus with a wok (34) moving control device adapted for moving directionally in the machine (lifting motor shaft 160; vertical movement fairly suggested in fig. 14a).
There are numerous reasons why one of ordinary skill in the art would seek to enable directional or vertical movement of the wok, e.g. to receive different ingredients dispensed thereto from different points of the machine, or to rotate and dispense the contents of the wok at different heights, and it would have been obvious to one of ordinary skill in the art to implement the wok moving control device taught by Li alongside the wok rotating device and wok working position controlling device Xu for those reasons.
Claim 2: Xu modified by Li discloses a protective shell (Xu: 100);
the wok, the wok heating device and the wok rotating device are arranged in the protective shell (Xu: ascertainable from figs. 2, 3, and 14–19);
the wok working position controlling device is connected with the protective shell to control the wok in the protective shell to turn, and the wok working position controlling device is driven by the wok moving control device to drive the wok in the protective shell to move (Xu: fig. 2 fairly depicts at least wok working position controlling device connected to protective shell 100 via a hatched bar).
Claims 3 and 16: Xu modified by Li discloses the wok moving control device comprising a set of a moving control assembly (Li: 160 and associated elements);
the set of the moving control assembly comprises a telescopic rod (Li: shaft 160), a moving connecting piece (Li: 207) and a wok moving linear motor (Li: 161) fixed in the cooking machine;
the moving connecting piece is {WONYEE-20007-USPT/01138038v1}20correspondingly arranged on one of two opposite sides of the protective shell (Li: see 207 in fig. 13a, and compare with fig. 14a);
in the set of the moving control assembly, one end of the telescopic rod is connected with a driving terminal of the wok moving linear motor (Li: via 159), and an other end of the telescopic rod is connected with the moving connecting piece (Li: see 207 at an opposite position of 160 in fig. 14a).
Neither Xu nor Li disclose a second set of a moving control assembly arranged on an opposite side of the protective shell with a parallel telescopic rod.
However, one of ordinary skill in the art would have understood that a duplicate and symmetrical arrangement would offer further stability to the wok control, by eliminating or reducing a moment force on the singular moving control assembly, in a manner similar to the symmetrical support arrangement for Xu’s wok working position control device shown in fig. 3, and it would have been obvious to one of ordinary skill in the art to duplicate and symmetrically arrange the moving control assembly of Li in Xu for that reason.
Claims 5 and 18: This claim recites an arrangement comparable to that of claim 3, and the same analysis and suggested modification applies.
Xu modified by Li discloses the wok moving control device comprises a main driving screw rod (Li: shaft 160), an auxiliary driving screw rod (duplicated as described for claim 3), a driving motor (Li: 161), a synchronous rotating assembly (Li: 159, which could predictably be modified to connect to both connecting pieces and screw rods) and two moving connecting pieces (Li: 207);
the two moving connecting pieces are adapted for being connected with both sides of the protective shell respectively (duplicated as described for claim 3);
a first end of the main driving screw rod is connected with one of the two moving connecting pieces (Li: see 207 in fig. 13a, and compare with fig. 14a), and a first end of the auxiliary driving screw rod is connected with another one of the two moving connecting pieces (ibid., with the understanding of duplication);
a second end of the main driving screw rod is connected with a second end of the auxiliary driving screw rod through the synchronous rotating assembly (Li: 159 would be connected to the base of the duplicated shafts 160, as depicted in fig. 14a);
the driving motor is adapted for driving the main driving screw rod to rotate (Li: see figs. 13a and 14a);
the main driving screw rod and the auxiliary driving screw rod are maintained parallel to each other (as described for claim 3 above).
Claim 9: Xu discloses the wok working position controlling device comprising working position rotating shafts (304) and a working position motor (303) adapted for driving the working position rotating shafts to rotate;
the working position rotating shafts are respectively connected to two opposite sides of the protective shell (see fig. 3), and one of the working position rotating shafts is connected with the working position motor (ibid.).
Neither Xu nor Li disclose the working position motor being mounted on one of the two moving connecting pieces, and the other one of the working position rotating shafts is connected with the other one of the two moving connecting pieces.
However, in modifying Xu with Li as described for claims 3 and 5 above, it would have been obvious to consider mounting the working position motor of Xu on one of the moving connecting pieces of Li, as this arrangement would allow the control of each to not interfere with the other, i.e. by allowing the working position motor to work no matter the position of the moving connecting piece.
Claim 10: Neither Xu nor Li discloses the wok moving control device further comprising a limit switch box arranged above one of the two moving connecting pieces; the limit switch box comprises a first limit switch arranged at an upper limit position of the wok and a second limit switch arranged at a lower limit position of the wok.
However, limit switches are well-known elements for preventing an element from moving beyond a safe, operational, or desired end point. Li employs limit switch (“limit switch detection of the position detection control”) in another context. It would have been obvious to one of ordinary skill in the art to add one or more limit switches to identify when an element, such as the moving connecting pieces, have reached their upper and lower positional limits.
Claims 11 and 20: Xu discloses a wok lid (41) matched with a wok opening of the wok (see, e.g., fig. 16).
Neither Xu nor Li disclose the wok lid being fixed in the cooking machine (see fig. 2), nor the wok moving control device drive the wok to move up or down, so that the wok opening of the wok is closed or opened by the wok lid. Instead, in Xu, a wok lid 41 is moved via a wok lid controlling device 4.
However, one of ordinary skill in the art would have readily recognized that, by using the directional movement of Li, the wok of Xu could be moved to a fixed lid, and it would have been obvious to one of ordinary skill in the art to select this arrangement to allow the wok moving control device to provide both 
Claim 12: Xu modified by Li would disclose that when the wok is turned to a cooking working position, the wok opening of the wok faces the wok lid, a central axis of the wok coincides with a central axis of the wok lid, and the moving direction of the wok is parallel to the central axis of the wok lid (Xu: ascertainable from fig. 16).
Claim 13: Xu modified by Li discloses that when a cooking operation is to be performed, firstly, the wok working position controlling device controls the wok to turn to a cooking working position, so that the wok opening is opposite to the wok lid (Xu: after fig. 15, before fig. 16), then the wok moving control device controls the wok to move, so that the wok opening is closed by the wok lid (Xu: fig. 16), and then the wok rotating device controls the wok to rotate so as to perform cooking operation (Xu:  see rotational arrow B in fig. 16);
after the cooking operation is finished, the wok moving control device controls the wok to move reversely, so that the wok opening is separated from the wok lid to open the wok (Xu: ascertainable from figs. 16 and 17).
Claim 14: Xu modified by Li disclose a housing and the wok device for full-automatic cooking machines according to claim 1, wherein the wok device is arranged in the housing (Xu: 100).
Claim 15: Xu discloses the wok device further comprising a protective shell (this limitation is broad, and can be applied to the surrounding effect of heating coils 12; this interpretation is facilitated given the structure shown in fig. 4 of similar reference Xu et al., CN 103110339 A);
the wok, the wok heating device and the wok rotating device are arranged in the protective shell (see figs. 2 and 3);
the wok working position controlling device is connected with the protective shell to control the wok in the protective shell to turn (see rotational arrow B in fig. 16), and the wok working position controlling device is driven by the wok moving control device to drive the wok in the protective shell to move (see para. 35).

Allowable Subject Matter
Claims 4, 6–8, 17, and 19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761